Citation Nr: 9918296
Decision Date: 06/18/99	Archive Date: 08/06/99

DOCKET NO. 97-34 098               DATE JUN 18, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to an effective date earlier than September 29, 1997,
for a total rating for compensation based upon individual
unemployability.

REPRESENTATION

Appellant represented by: Richard A. LaPointe, attorney

ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1944 to August
1946. 

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from an October 1997 rating decision of the, Department
of Veterans Affairs (VA) Regional Office (RO). In that decision,
the RO granted a total rating for compensation based on individual
unemployability with an effective date of September 29, 1997.

The Board remanded the case in November 1998. In the remand, it
noted that the Committee of Waivers and Compromises had issued a
February 1998 decision in which it denied the appellant's request
for a waiver and that the appellant had submitted a notice of
disagreement. The Board stated that although a decision had been
issued and a notice of disagreement had been received, the Board
did not have jurisdiction, as the issue of waiver of overpayment
had not been the subject of a statement of the case or a
substantive appeal. See Rowell v. Principi, 4 Vet. App. 9 (1993);
Roy v. Brown, 5 Vet. App. 554 (1993).

The RO issued a statement of the case as to the issue of waiver of
overpayment in March 1999. The Board does not have jurisdiction
because the appellant has not submitted a substantive appeal. See
id. An application that is not in accord with the statute shall not
be entertained. 38 U.S.C.A. 7108 (West 1991). Additionally, this
Board Member cannot have jurisdiction of this issue. 3 8 C.F.R.
19.13 (1998). Furthermore, 38 U.S.C.A. 7105 (West 1991) establishes
a series of very specific, sequential, procedural steps that must
be carried out by a claimant and the RO or other "agency of
original jurisdiction" (AOJ) (see Machado v. Derwinski, 92 8 F.2d
389, 391 (Fed. Cir. 1991)) before a claimant may secure "appellate
review" by the Board. Subsection (a) of section 7105 establishes
the basic framework for the appellate process, as follows:
"[a]ppellate review will be initiated by a notice of disagreement
and completed by a substantive appeal after a statement of the case
is furnished as prescribed in this section. . . ." 38 U.S.C.A.
7105(a) (emphasis added); see also Bernard v. Brown, 4 Vet. App.
384 (1994). The steps required for the Board to have jurisdiction
over this claim has not been satisfied. More recently, when another
part of VA argued that an issue over which the Board did not have
jurisdiction should be remanded, the Court again established that
jurisdiction must be considered. Specifically, the Court would not
remand a matter over which it had no jurisdiction. Hazan v. Gober,
10 Vet. App. 511 (1997).

2 -

Additionally, the Board must note that the appellant submitted a
claim for entitlement to aid and attendance. That issue has not
been the subject of a rating decision, a notice of disagreement, a
statement of the case, or a substantive appeal and thus the Board
does not have jurisdiction over this claim. Rowell v. Principi, 4
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).

REMAND

The Board remanded this claim in November 1998. While the case was
at the Board, the appellant's attorney submitted a more detailed VA
Form 9, in which he submitted additional argument and evidence,
citing 38 C.F.R. 3.155 and 3.157, which the RO has not considered
in a supplemental statement of the case. Thus, the Board must
remand the appeal.

Additionally, the Board must note that it does not understand upon
what evidence the RO based its grant of a total rating for
compensation based upon individual unemployability. There is no VA
examination that has been conducted, and the VA outpatient
treatment reports are inadequate to establish that the appellant is
unable to secure or follow a substantially gainful occupation as a
result of the service- connected disabilities. Regardless, a total
rating for compensation based upon individual unemployability was
granted by the RO. However, the Board wants the RO to explain its
reasons and bases for granting the a total rating for compensation
based upon individual unemployability and the reason for the
effective date.

Accordingly, the case is hereby REMANDED to the RO for the
following action:

The RO should issue a supplemental statement of the case and
address the appellant's representative's arguments in his September
1998 VA Form 9 as to 38 C.F.R. 3.155 and 3.157 and the additional
evidence submitted. The RO should also justify the grant of a total
rating for compensation based upon

3 -                                                               
  
individual unemployability and the basis of the effective date for
each. The RO is to state in detail upon what evidence it relied in
granting the total rating for compensation based upon individual
unemployability.

The case should be returned to the Board after compliance with all
requisite appellate procedures. The appellant is free to submit
additional evidence or argument on remand. Quarles v. Derwinski, 3
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, PartIV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

H.N. SCHWARTZ 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991& Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

4 - 
